FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                       FEBRUARY 18, 2022
                                                                   STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 34



State of North Dakota,                                 Plaintiff and Appellee
      v.
Cori Jean Willard,                                  Defendant and Appellant



                                No. 20210203

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Dennis H. Ingold, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee.

Richard E. Edinger, Fargo, ND, for defendant and appellant.
                               State v. Willard
                                No. 20210203

Crothers, Justice.

[¶1] Cori Jean Willard appeals from a criminal judgment entered after she
conditionally pleaded guilty to five drug-related offenses. She argues the
district court erred in denying her motion to suppress because the arresting
officer had no legal basis to stop her and the officer’s mistake of law was not
objectively reasonable. We affirm.

                                        I

[¶2] In July 2020, a Bismarck Police officer pulled over a vehicle driven by
Willard for failing to stop prior to entering the sidewalk and onto the roadway.
At the time, Willard was exiting the parking lot of a gas station.

[¶3] The officer smelled the odor of marijuana after he approached the vehicle
and began speaking to Willard and her passenger. A search of the vehicle
revealed methamphetamine, oxycodone pills, a scale, multiple cell phones, and
thousands of dollars. Willard was charged with five drug-related offenses.

[¶4] Willard moved to suppress the evidence seized during the stop, arguing
the officer lacked reasonable and articulable suspicion for the stop. At the
suppression hearing, the officer testified his sole basis for stopping Willard was
a belief she violated N.D.C.C. § 39-10-45. That statute requires a driver
emerging from an “alley, driveway, private road, or building within a business
or residence district” to stop prior to driving onto a sidewalk. N.D.C.C. § 39-10-
45. The district court denied Willard’s motion, finding Willard’s exit from the
gas station parking lot onto the roadway was an exit from a “driveway” under
the statute. The court also found the officer’s actions were objectively
reasonable, even if he relied on a misinterpretation of the statute.

[¶5] Willard conditionally pleaded guilty to the charges and preserved her
right to appeal. The district court approved the conditional plea and entered
judgment accordingly.



                                        1
                                       II

[¶6] Willard argues the district court erred in denying her motion to suppress
for an alleged violation of her rights under the Fourth Amendment to the
United States Constitution.

[¶7] The Fourth Amendment prohibits unreasonable searches and seizures.
U.S. Const. Amend. IV. Because automobile stops constitute seizures, “officers
must have at least a reasonable suspicion that the motorist has violated the
law[.]” State v. Hirschkorn, 2016 ND 117, ¶ 13, 881 N.W.2d 244. “Reasonable
suspicion exists when a reasonable person in the officer’s position would be
justified by some objective manifestation to suspect potential criminal activity.”
Id. Traffic violations, even if common or minor, provide officers with the
suspicion necessary to justify a traffic stop. Id. Additionally, an officer’s
objectively reasonable mistake of law or fact may be the officer’s basis of
reasonable suspicion. Id. at ¶ 14.

[¶8] This Court will affirm a district court’s decision regarding a motion to
suppress if there is “sufficient competent evidence fairly capable of supporting
the district court’s findings, and the decision is not contrary to the manifest
weight of the evidence.” City of Lincoln v. Schuler, 2021 ND 123, ¶ 6, 962
N.W.2d 413.

                                      III

[¶9] Willard argues the word “driveway” in N.D.C.C. § 39-10-45 does not
encompass a “parking lot.”

[¶10] Statutory interpretation is a question of law fully reviewable on appeal.
Schuler, 2021 ND 123, ¶ 7.

      “Our primary goal in statutory construction is to ascertain the
      intent of the legislature, and we first look to the plain language of
      the statute and give each word of the statute its ordinary meaning.
      When the wording of a statute is clear and free of all ambiguity,
      the letter of it is not to be disregarded under the pretext of
      pursuing its spirit. . . . We presume the legislature did not intend
      an absurd or ludicrous result or unjust consequences, and we

                                        2
      construe statutes in a practical manner, giving consideration to the
      context of the statutes and the purpose for which they were
      enacted.”

Id.

[¶11] Section 39-10-45, N.D.C.C., provides:

            “The driver of a vehicle emerging from an alley, driveway,
      private road, or building within a business or residence district
      shall stop such vehicle immediately prior to driving onto a
      sidewalk or onto the sidewalk area extending across such alley,
      building entrance, road, or driveway, or in the event there is no
      sidewalk area, shall stop at the point nearest the street to be
      entered where the driver has a view of approaching traffic
      thereon.”

[¶12] Willard argues her exit from a gas station parking lot did not constitute
an exit from a “driveway” under the statute. Her argument focuses broadly on
whether an entire parking lot is a “driveway.” However, the question is
narrower—whether the portion of the parking lot from which Willard emerged
constitutes a “driveway.”

[¶13] Chapter 39-10, N.D.C.C., does not define the term “driveway.” Therefore,
we look to the ordinary meaning of the term. Schuler, 2021 ND 123, ¶ 7.
Willard points to the dictionary’s definition of “driveway” which is “a private
road giving access from a public way to a building on abutting grounds.”
Merriam-Webster’s Collegiate Dictionary 382 (11th ed. 2005). The ordinary
meaning of “driveway” has remained consistent since the term first appeared
in section 39-10-45 in 1955. See Webster’s New International Dictionary 788
(2d ed. 1954) (“A passageway for vehicles to the front or rear of a building.”)
Another definition for “driveway” is “a road, especially a private one, leading
from a street or other thoroughfare to a building, house, garage, etc.” Driveway,
Dictionary.com, https://www.dictionary.com/browse/driveway (last visited Jan.
20, 2022). The Oregon Court of Appeals, in a case decided under similar law,
provided a series of definitions for “driveway.” State v. Jones, 401 P.3d 271, 274
(Or. Ct. App. 2017). The court concluded all the definitions shared the common



                                        3
idea that a “driveway” is “a private way of access that allows drivers to reach
a private place from a public road.” Id. We agree.

[¶14] Here, the officer observed Willard’s vehicle failed to stop in the portion
of the parking lot that allows motorists to enter and exit the gas station
parking lot from the main road. Thus, that portion of the parking lot is a
“driveway” and Willard’s failure to stop constituted a violation of N.D.C.C. §
39-10-45.

[¶15] Willard’s traffic violation provided the officer with reasonable suspicion
necessary to justify the stop. Therefore, the district court did not err in denying
Willard’s motion to suppress.

                                       IV

[¶16] We have considered the remaining issues and arguments raised by the
parties and find them to be either unnecessary to our decision or without merit.
The district court’s criminal judgment is affirmed.

[¶17] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                        4